Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-3-2005

Carlucci v. Holt
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-2369




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Carlucci v. Holt" (2005). 2005 Decisions. Paper 259.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/259


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                             BPS-13
                                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 05-2369


                                 RONALD CARLUCCI,
                                         Appellant

                                            v.

                               RONALD HOLT, Warden


                    On Appeal From the United States District Court
                         For the Middle District of Pennsylvania
                                           (D.
                               (D.C. Civil No. 04-cv-2669)
                    District Judge: Honorable Christopher C. Conner
                                    ______________

                     Submitted For Possible Summary Action Under
                        Third Circuit LAR 27.4 and I.O.P. 10.6
                                   October 14, 2005

              Before: RENDELL, AMBRO and BECKER, Circuit Judges

                               (Filed: November 3, 2005)
                                     ____________

                              OPINION OF THE COURT
                                  _____________


PER CURIAM

      Ronald Carlucci appeals pro se from an order of the District Court for the Middle

District of Pennsylvania dismissing his petition for habeas corpus pursuant to 28 U.S.C.
§ 2241. At the time he filed his habeas petition, Carlucci was incarcerated in the Federal

Correctional Institution at Schuylkill, serving a 120-month sentence for racketeering and

related firearms convictions. Carlucci’s petition challenges the Bureau of Prisons’

(“BOP”) interpretation of 18 U.S.C. § 3624(b)(1), which governs the award of good time

credits to prisoners. We have appellate jurisdiction pursuant to 28 U.S.C. § 1291. Our

review is plenary. See Ruggiano v. Reish, 307 F.3d 121, 126 (3d Cir. 2002). The Clerk

listed the case for possible summary action. In response, Appellee filed a motion for

summary affirmance, and Carlucci filed a motion in opposition.

       Section 3624(b)(1) reads, in pertinent part, as follows:

              [A] prisoner who is serving a term of imprisonment of more
              than 1 year other than a term of imprisonment for the duration
              of the prisoner’s life, may receive credit towards the service
              of the prisoner’s sentence, beyond the time served, of up to 54
              days at the end of each year of the prisoner’s term of
              imprisonment, beginning at the end of the first year of the
              term . . .

18 U.S.C. § 3624(b)(1). The BOP interprets this statute to allow 54 days of “good time”

credit for each year served by the prisoner. See 28 C.F.R. § 523.20. The BOP’s formula

for calculating good time credit accounts for the fact that the prisoner’s sentence is

incrementally shortened as good time credit is awarded each year. See White v. Scibana,

390 F.3d 997 at 1000-1001 (7 th Cir. 2004) (explaining the BOP’s formula), cert. denied by

White v. Hobart, 125 S. Ct. 2921 (June 13, 2005).

       Carlucci contends that the Bureau of Prisons’ interpretation of 18 U.S.C.



                                              2
§ 3624(b)(1) is contrary to “the unambiguous intent of Congress” that prisoners are

eligible to earn 54 days for each year of the prisoner’s sentence, because “term of

imprisonment” essentially means “sentence.” Alternatively, Carlucci argues that, even if

the statute is ambiguous, the “rule of lenity” should supersede any deference owed to the

BOP’s interpretation under Chevron U.S.A., Inc. v. Natural Resources Def. Council, 467

U.S. 837, 844 (1984). Carlucci asserts that the BOP’s interpretation of the statute

deprives him of good time credit to which he is entitled, in violation of his Equal

Protection and Due Process rights.

       As noted in the District Court’s order, we have recently held that the phrase “term

of imprisonment” in this statute is ambiguous and that the BOP’s interpretation is

reasonable. See O’Donald v. Johns, 402 F.3d 172, 174 (3d Cir. 2005) (per curiam), reh’g

denied (order entered October 4, 2005). Therefore, we apply Chevron deference to the

BOP’s interpretation of § 3624(b).

       For the foregoing reasons, Carlucci’s arguments are foreclosed by our decision in

O’Donald. Accordingly, we will summarily affirm the District Court’s judgment. See

Third Circuit LAR 27.4 and I.O.P. 10.6. Appellee’s motion for summary affirmance is

GRANTED. Appellant’s “Request for Leave For Supplemental Filing” is DENIED.




                                             3